Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               July 08, 2020

The Court of Appeals hereby passes the following order:

A20A1793. PATEL v. SONG.

      On June 9, 2020, pursuant to the Supreme Court’s order allowing this Court to
re-instate deadlines on a case-by-case basis, appellant Pravinkumar P. Patel was
ordered to file an appellant’s brief by June 29, 2020. Appellant has neither filed a
brief or requested an extension of time in which to file a brief. Accordingly this
appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/08/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.